Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


 JOSE GARCIA, LEDVIN ALARCON,
 and all others similarly situated under
 29 U.S.C. §216(b),

        Plaintiffs,

        vs.

 J & J, INC. d/b/a EAGLE PAINTING, a Florida corporation,
 JANET S. FIELD, individually,
 and JOHN H. FIELD, individually,

       Defendants.
 _____________________________________________________/

                                           COMPLAINT

        Plaintiffs Jose Garcia (“Garcia”) and Ledvin Alarcon (“Alarcon”) (collectively

 “Plaintiffs”), on behalf of themselves and all others similarly situated under 29 U.S.C. §216(b),

 hereby sue J & J, Inc. d/b/a Eagle Painting (“Eagle Painting”), Janet S. Field (“Janet”) and John

 H. Field (“John”) (collectively “Defendants”), and allege as follows:

                                           Introduction

        1.      This is an action by Plaintiffs against their former employers for unpaid wages

 and overtime wages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.

 (“FLSA”).

        2.      Plaintiffs seek damages within this court’s jurisdictional requirements, reasonable

 attorneys’ fee and costs, and all other remedies allowable by law.

        3.      The FLSA counts are brought as a collective action pursuant to 29 U.S.C.

 §216(b).
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 2 of 11



         4.      Upon information and belief, Defendants have failed to compensate similarly

 situated employees in accordance with the FLSA by depriving them of the FLSA’s required

 overtime premium and minimum wage payments.

                                    Parties, Jurisdiction and Venue

         5.      Plaintiff Garcia resides in Miami-Dade County, Florida.

         6.      Plaintiff Alarcon resides in Miami-Dade County, Florida.

         7.      Eagle Painting is a Florida corporation with its principal place of business in

 Broward County, Florida.

         8.      Janet is over the age of eighteen, a resident of Broward County, and is otherwise

 sui juris.

         9.      At all times material, Janet was and is an owner and operator of Eagle Painting.

         10.     John is over the age of eighteen, a resident of Broward County, and is otherwise

 sui juris.

         11.     At all times material, John was and is an owner and operator of Eagle Painting.

         12.     During the relevant period, Plaintiffs performed work for Defendants in Broward

 County, Florida.

         13.     Venue is proper in this Court because Defendants transact business in this

 District, Defendants maintain a principal place of business in this District, Defendants employed

 Plaintiffs in this District, and the claims arose within this Circuit.

     A. Defendants’ Business And Interstate Commerce

         14.     Defendants operate a residential and commercial painting company and did so

 during the relevant period.




 2|Page                            PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 3 of 11



         15.    Eagle Painting’s annual volume of sales or business exceeded $500,000 annually

 for every relevant year.

         16.    At all relevant times, Defendants employed two or more employees, including

 Plaintiffs, that customarily, continually, and regularly handled goods and materials that i) were

 purchased from a person or entity outside the state of Florida and/or ii) were purchased in Florida

 but had previously traveled through interstate commerce.

         17.    Upon information and belief, Defendants obtained and solicited funds from non-

 Florida sources, accepted funds from non-Florida sources, used telephonic transmissions going

 over state lines to do its business, transmitted funds outside the State of Florida, used electronic

 means to market and run their business in a way that was not limited to Florida, and otherwise

 regularly engaged in interstate commerce during the relevant period.

         18.    Defendants, upon information and belief, accept credit card payments, wire

 transfers, and other forms of payments that are made or processed outside the state of Florida.

         19.    Defendants are employers engaged in interstate commerce and subject to the

 FLSA.

    B. Defendants’ Control Over Plaintiffs And Misclassification Of Plaintiffs As
       Independent Contractors.

         20.    Garcia began working for Defendants in approximately 2012.

         21.    Garcia ceased working for Defendants in or around November 2018.

         22.    Garcia worked as a Painter during his entire tenure at Eagle Painting.

         23.    Alarcon began working for Defendants in approximately 2005.

         24.    Alarcon ceased working for Defendants in or around November 2018.

         25.    Alarcon worked as a Painter during his entire tenure at Eagle Painting

         26.    During the relevant period, Plaintiffs were controlled by all Defendants.

 3|Page                           PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 4 of 11



        27.     During the relevant period, Defendants set Plaintiffs’ schedules.

        28.     During the relevant period, Plaintiffs reported to all Defendants.

        29.     Defendants provided the tools, materials, and supplies used by Plaintiffs to

 perform their work for Defendants during the relevant period.

        30.     Plaintiffs were issued uniforms by Defendants.

        31.     From 2012 to 2016, Defendants intentionally misclassified Garcia as an

 independent contractor.

        32.     In 2017, Defendants converted Garcia’s classification to an employee along with

 four (4) other employees (the “Selected Employees”) so that Janet and John Field (the

 “Individual Defendants”) could reap monetary savings for themselves on their health insurance.

        33.     The Individual Defendants are older than the Selected Employees.

        34.     As a result, the Individual Defendants were facing relatively high health insurance

 rates if they secured health insurance only for themselves.

        35.     By including the Selected Employees as part of the insurance pool, the Individual

 Defendants artificially reduced their own health insurance premiums.

        36.     And, by allowing only the Selected Employees to participate in the health

 insurance plan, the Individual Defendants ensured that the increased cost of classifying workers

 as employees were not outweighed by the benefits of lower health insurance rates.

        37.     From 2005 to 2016, Defendants intentionally misclassified Alarcon as an

 independent contractor.

        38.     Starting in 2017, Defendants began paying Alarcon in cash.

    C. Defendants’ Failure To Pay Plaintiffs In Accordance With The FLSA

        39.     In 2017 and 2018, Garcia’s hourly rate of pay was approximately $17.00 per hour.


 4|Page                           PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 5 of 11



        40.     In 2016, Garcia’s hourly rate of pay was approximately $15.00 per hour.

        41.     During the relevant period, Alarcon was generally paid at an hourly rate of $18.00

 an hour.

        42.     During the relevant period, the Defendants engaged in three practices that were in

 direct violation of the FLSA.

                •   The Direct Overtime Violation Practice

        43.     The first was an absolute failure to pay Painters time-and-a-half their regular rate

 of pay for all time worked over 40 in a workweek (the “Direct Overtime Violation Practice”).

        44.     Garcia customarily and regularly worked over forty (40) hours a week for

 Defendants.

        45.     Defendants, however, never paid Garcia an overtime premium for all overtime

 hours worked as required by the FLSA.

        46.     Alarcon customarily and regularly worked over forty (40) hours a week for

 Defendants.

        47.     Defendants, however, never paid Alarcon an overtime premium for all overtime

 hours worked as required by the FLSA.

        48.     Both Plaintiffs were subject to the Direct Overtime Violation Practice.

                •   The Arbitrary Deduction Practice

        49.     Plaintiffs were also subject to a practice by Defendants under which Defendants

 unilaterally and arbitrarily deducted wages owed to Plaintiffs (the “Deduction Practice”).

        50.     Under the Deduction Practice, Defendants—primarily through John—would

 reduce Plaintiffs compensation if John believed they had not “done enough” to earn their wages.




 5|Page                           PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 6 of 11



          51.   The Deduction Practice affected overtime wages owed to Plaintiffs and thus

 violated the FLSA’s overtime provisions.

                •   The Morning Skimming Practice

          52.   During the relevant period, Defendants required Plaintiffs and other Painters to

 arrive at Defendants’ shop at or around 6:45 AM.

          53.   From approximately 6:45 AM to 8 AM, Defendants would hand out supplies,

 assign work orders to individual Painters, and otherwise give instructions for the day.

          54.   At times, Defendants allowed individual Painters to obtain supplies, such as paint,

 directly from a Sherwin Williams store between 6:45 AM and 8 AM.

          55.   Defendants, however, would never pay Plaintiffs or any other Painters for the

 work being performed from 6:45 AM and 8 AM (the “Morning Skimming Practice”).

          56.   This time—which is undoubtedly compensable under the FLSA—went

 completely unpaid. Because Plaintiffs, like all other similarly situated Painters, customarily and

 regularly worked over 40 hours a week, the Morning Skimming Practice affected overtime

 wages.

          57.   Because no compensation was paid as part of the Morning Skimming Practice,

 such time must be paid on a time-and-a-half basis to the extent overtime was worked on each

 specific pay period.

    D. Defendants' Illegal Payment Practices Affected All Other Similarly Situated
       Employees.

          58.   Defendants’ pattern and practice of depriving workers of overtime compensation

 required by the FLSA extended to all Painters at Eagle Painting.

          59.   All Painters were subject to the Direct Overtime Violation Practice.

          60.   All Painters were subject to the Arbitrary Deduction Practice.

 6|Page                           PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 7 of 11



        61.     All Painters were subject to the Morning Skimming Practice.

        62.     The foregoing practices affected the overtime wages of similarly-situated

 Painters.

        63.     Plaintiffs, on behalf of himself and all other similarly situated employees, have

 retained undersigned counsel and agreed to pay a reasonable attorneys’ fee for all services

 rendered.

                                                 COUNT I

      OVERTIME VIOLATION BY EAGLE PAINTING UNDER THE FAIR LABOR
                           STANDARDS ACT

        64.     Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

 through 63 above as if fully set forth herein.

        65.     Upon information and belief, Eagle Painting’s annual volume of sales or business

 exceeded $500,000 during each calendar year of the relevant period.

        66.     As part of its business, Eagle Painting purchased goods and materials that traveled

 through interstate commerce during the relevant period.

        67.     During the relevant period, Eagle Painting obtained and solicited funds from non-

 Florida sources, accepted funds from non-Florida sources, used telephonic transmissions going

 over state lines to do its business, transmitted funds outside the State of Florida, and otherwise

 regularly engaged in interstate commerce.

        68.     During the relevant period, Eagle Painting, upon information and belief, accepted

 credit card payments, wire transfers, and other forms of payments that were made or processed

 outside the state of Florida.

        69.     During the relevant period, Eagle Painting was an employer engaged in interstate

 commerce and subject to the FLSA.

 7|Page                           PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 8 of 11



         70.    During their employment with Eagle Painting, Plaintiffs worked overtime hours.

         71.    Eagle Painting, however, never compensated Plaintiffs for any overtime hours

 worked.

         72.    Plaintiffs are owed overtime back pay.

         73.    In addition, Eagle Painting is liable for double the overtime amounts owed as

 liquidated damages under the FLSA as a result of its intentional and willful violation of the

 FLSA.

         74.    Other Painters of Eagle Painting were also deprived of overtime compensation at

 a rate of time-and-a-half their regularly rate of pay as required by the FLSA.

         75.    These similarly situated employees are also entitled to full relied under the FLSA.

         WHEREFORE, Plaintiff respectfully requests that the Court:

         a.     Enter judgment for Plaintiffs against Eagle Painting under the FLSA;

         b.     Award Plaintiffs actual damages for the unpaid wages;

         c.     Award Plaintiffs liquidated damages;

         d.     Award Plaintiffs their attorneys’ fees and costs;

         e.     Award Plaintiffs all recoverable interest; and

         f.     Award any other relief this Honorable Court deems just and proper.

                                                COUNT II

       OVERTIME VIOLATIONS AGAINST JOHN UNDER THE FAIR LABOR
   STANDARDS ACT AS TO MASCHIO AND ALL OTHERS SIMILARLY SITUATED

         76.    Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

 through 63 above as if fully set forth herein.

         77.     During some or all of the relevant period, John was an owner, corporate officer,

 and operator of Eagle Painting

 8|Page                           PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 9 of 11



         78.    During some or all of the relevant period, John operated the day-to-day activities

 of Eagle Painting, had supervisory authority over Plaintiffs and all other similarly situated

 employees, and was partially or totally responsible for paying Plaintiffs and all other similarly

 situated employees.

         79.    John was Plaintiffs’ employer, joint employer, or co-employer for purposes of the

 FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

         80.    Plaintiffs are owed unpaid overtime compensation pursuant to the FLSA.

         81.    Other similarly situated employees of Defendants were also deprived overtime

 compensation at a rate of time-and-a-half their regularly rate of pay as required by the FLSA.

         82.    John is also jointly and severally liable for double the overtime amounts owed as

 liquidated damages under the FLSA as a result of his intentional and willful violation of the

 FLSA.

         WHEREFORE, Plaintiffs respectfully requests that the Court:

         a.     Enter judgment against John under the FLSA;

         b.     Award Plaintiffs actual damages for the unpaid wages;

         c.     Award Plaintiffs liquidated damages;

         d.     Award Plaintiffs attorneys’ fees and costs;

         e.     Award Plaintiffs all recoverable interest; and

         f.     Award any other relief this Honorable Court deems just and proper.

                                               COUNT III

      OVERTIME VIOLATIONS AGAINST JANET UNDER THE FAIR LABOR
   STANDARDS ACT AS TO MASCHIO AND ALL OTHERS SIMILARLY SITUATED

         83.    Plaintiffs re-allege and incorporate by reference the allegations in paragraphs 1

 through 63 above as if fully set forth herein.

 9|Page                           PERERA BARNHART, P.A.
                12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 10 of 11



           84.    During some or all of the relevant period, Janet was an owner, corporate officer,

  and operator of Eagle Painting

           85.   During some or all of the relevant period, Janet operated the day-to-day activities

  of Eagle Painting, had supervisory authority over Plaintiffs and all other similarly situated

  employees, and was partially or totally responsible for paying Plaintiffs and all other similarly

  situated employees.

           86.   Janet was involved in hiring.

           87.   Janet was particularly involved in the payroll practices.

           88.   Janet would handwrite overtime hours on a note and pay some of the overtime

  hours as straight time, via cash payments, rather than include them in payroll.

           89.   Janet was Plaintiffs’ employer, joint employer, or co-employer for purposes of the

  FLSA as the term employer is defined by 29 U.S.C. § 203 during the relevant period.

           90.   Plaintiffs are owed unpaid overtime compensation pursuant to the FLSA.

           91.   Other similarly situated employees of Defendants were also deprived overtime

  compensation at a rate of time-and-a-half their regularly rate of pay as required by the FLSA.

           92.   Janet is also jointly and severally liable for double the overtime amounts owed as

  liquidated damages under the FLSA as a result of his intentional and willful violation of the

  FLSA.

           WHEREFORE, Plaintiffs respectfully requests that the Court:

           a.    Enter judgment against Janet under the FLSA;

           b.    Award Plaintiffs actual damages for the unpaid wages;

           c.    Award Plaintiffs liquidated damages;

           d.    Award Plaintiffs attorneys’ fees and costs;


  10 | P a g e                      PERERA BARNHART, P.A.
                 12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
Case 0:19-cv-60728-BB Document 1 Entered on FLSD Docket 03/20/2019 Page 11 of 11



           e.      Award Plaintiffs all recoverable interest; and

           f.      Award any other relief this Honorable Court deems just and proper.

                                                 JURY TRIAL

           Plaintiff hereby requests a trial by jury with respect to all claims so triable.

                                                   Respectfully submitted,

                                                   /s/ J. Freddy Perera
                                                   J. Freddy Perera, Esq.
                                                   Florida Bar No. 93625
                                                   freddy@pererabarnhart.com
                                                   Valerie Barnhart, Esq.
                                                   Florida Bar No. 88549
                                                   valerie@pererabarnhart.com
                                                   PERERA BARNHART, P.A.
                                                   12555 Orange Drive, Suite 268
                                                   Davie, Florida 33330
                                                   Phone: 786.485.5232
                                                   Attorneys for Plaintiff




  11 | P a g e                        PERERA BARNHART, P.A.
                   12555 ORANGE DRIVE · SECOND FLOOR · DAVIE, FLORIDA 33330 · PHONE (786) 485.5232
